Title: To George Washington from Brigadier General Edward Hand, 9 November 1777
From: Hand, Edward
To: Washington, George



Sir,
Fort Pitt [Pa.] 9th Novr 1777

I was duly Honoured by the rect of your Excys Favour of the 13th Ultimo. immediately on the Receipt of It I dispatched an Express to Captn Saml Miller of the 8th Pennsylvania Regimt who Occupied a Small post on the Frontier of Westmoreland County, ordering him here, as Soon As he Arives he with Lieutenant Hughs & Such of the Regimt as are here Shall proceed to join their Regimt some of the 13th Virginia Regt who deserted from the Army Under your Excys Immediate Command, I have Ordered to join their Corps at the same time—the Militia who had the Care of Moses Carson Mentioned in my last suffered him to escape, a Certain Donald McDonald who was a Serjt in the 8th Pennsylvania Regt so far imposed on the Council of Safety of the State of Pennsylvania as to Obtain Some assistance and a pass to go towards Lake Erie, not knowing him to be a Deserter, in june he Applied to me for Permission to go to the above mentioned place with a party of Chipwa Indians then here pretending Friendship, which I was disposed to grant—had he not been then Apprehend & Confined As a Deserter by Lt Richardson, from what passed Shortly After I had reason to Suspect his design was to escape to the Enemy at Detroit, to give them Information that might be Very Detrimental to the Interest of the United States in this Quarter, I therefore Continued him in Confinement, & Send him down by this Detachment.
When I last did myself the Honour to write to your Excy I fully Expected to be able to penetrate the Indian Country. But Alas! I was disappointed the Whole force I was Able to Collect, including Draughts from, Hampshire, Berckley, Dunmore, Loudon, Frederick & Augusta Did not exceed 800 men—I am therefore obliged to Content myself

with Stationing Small Detachments on the Frontiers to prevent as Much as possible the Inroads of the Savages & rely on the Successes of Our Arms to the Northward, & Your Excellys Operations for the Rest.
I tomorrow Intend to proceed down the Ohio to Forts Henry & Randolph, to Establish some Order at these posts, & to have the provisions ordered to the Latter taken the proper Care of. may Every happiness Attend you Excy as a Man and Success as a Soldier is the most Earnest Wish of your Excys most Obedt & Most Hble Servt

Edwd Hand

